
	
		I
		112th CONGRESS
		2d Session
		H. R. 6397
		IN THE HOUSE OF REPRESENTATIVES
		
			September 13, 2012
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit Fannie Mae and Freddie Mac from purchasing,
		  the FHA from insuring, and the Department of Veterans Affairs from
		  guaranteeing, making, or insuring, a mortgage that is secured by a residence or
		  residential structure located in a county in which the State has used the power
		  of eminent domain to take a residential mortgage.
	
	
		1.Short titleThis Act may be cited as the
			 Defending American Taxpayers From
			 Abusive Government Takings Act of 2012.
		2.Prohibition
			 relating to use of power of eminent domain
			(a)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
				
					(7)(A)Notwithstanding any other provision of law,
				the corporation may not purchase any mortgage that is secured by a structure or
				dwelling unit that is located within a county that contains any structure or
				dwelling unit that secures or secured a residential mortgage loan that the
				State (or the District of Columbia, the Commonwealth or Puerto Rico, or any
				territory or possession of the United States), including any agency or
				political subdivision thereof, obtained during the preceding 120 months by
				exercise of the power of eminent domain.
						(B)For purposes of this paragraph, the
				term residential mortgage loan means a mortgage loan that is
				evidenced by a promissory note and secured by a mortgage, deed of trust, or
				other security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage loan or any
				subordinate mortgage
				loan.
						.
			(b)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
				
					(6)(A)Notwithstanding any other provision of law,
				the Corporation may not purchase any mortgage that is secured by a structure or
				dwelling unit that is located within a county that contains any structure or
				dwelling unit that secures or secured a residential mortgage loan that the
				State (or the District of Columbia, the Commonwealth of Puerto Rico, or any
				territory or possession of the United States), including any agency or
				political subdivision thereof, obtained during the preceding 120 months by
				exercise of the power of eminent domain.
						(B)For purposes of this paragraph, the term
				residential mortgage loan means a mortgage loan that is evidenced
				by a promissory note and secured by a mortgage, deed of trust, or other
				security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage or any subordinate
				mortgage.
						.
			(c)FHATitle V of the National Housing Act (12
			 U.S.C. 1731a et seq.) is amended by adding at the end the following new
			 section:
				
					543.Prohibition
				relating to use of power of eminent domain
						(a)In
				generalNotwithstanding any
				other provision of law, the Secretary may not newly insure under this Act any
				mortgage that is secured by a structure or dwelling unit that is located within
				a county that contains any structure or dwelling unit that secures or secured
				to a residential mortgage loan that the State (or the District of Columbia, the
				Commonwealth of Puerto Rico, or any territory or possession of the United
				States), including any agency or political subdivision thereof, obtained during
				the preceding 120 months by exercise of the power of eminent domain.
						(b)DefinitionFor purposes of this paragraph, the term
				residential mortgage loan means a mortgage loan that is evidenced
				by a promissory note and secured by a mortgage, deed of trust, or other
				security instrument on a residential structure or a dwelling unit in a
				residential structure. Such term includes a first mortgage or any subordinate
				mortgage.
						.
			(d)VA
				(1)In
			 generalChapter 37 of title 38, United States Code, is amended by
			 adding after section 3736 the following new section:
					
						3737.Prohibition
				relating to use of power of eminent domain
							(a)ProhibitionThe Secretary may not guarantee, make, or
				insure a loan under this chapter if such loan is for a residence that is
				located within a county (or trust land with respect to a loan under subchapter
				V) that contains any residence that secures or secured a residential mortgage
				loan that the State, including any agency or political subdivision thereof,
				obtained during the preceding 120 months by exercise of the power of eminent
				domain.
							(b)DefinitionsIn this section:
								(1)The term residential mortgage
				loan means a mortgage loan that is evidenced by a promissory note and
				secured by a mortgage, deed of trust, or other security instrument on a
				residential structure or a dwelling unit in a residential structure. Such term
				includes a first mortgage or any subordinate mortgage.
								(2)The term State means each of
				the several States, the District of Columbia, the Commonwealth of Puerto Rico,
				any other territory or possession of the United States, and each federally
				recognized Indian
				tribe.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 3736 the following
			 new item:
					
						
							3737. Prohibition relating to use of power
				of eminent
				domain.
						
						.
				
